Citation Nr: 1601852	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-07 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to educational benefits in excess of 17 months and 18 days under Chapter 33 (Post-9/11 GI Bill), Title 38 of the United States Code.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from May 1982 to December 1984, from October 1989 to May 1999, from October 2001 to February 2004, and from July 2005 to October 2011.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2012 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Congress enacted the Post 9/11 Veterans Educational Assistance Act of 2008 in June 2008.  See Pub. L. 110-252, Title V, §§ 5002-5003, June 30, 2008.  This represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001.  The change in the law was effective from August 1, 2009.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301 -3324, with the implementing regulations found at 38 C.F.R. §§ 21.9500-21 .9770 (2015).

Under the law, a person is limited in the total amount of VA educational benefits they may receive under two or more programs.  The aggregate period for which any person may receive assistance under 38 U.S.C. Chapters 30, 32, 34, 35 and 36 and the former Chapter 33 may not exceed 48 months (or the part-time equivalent).  38 U.S.C.A. § 3695(a)(4); 38 C.F.R. § 21.4020(a)(4).

A review of the record shows that the RO issued a certificate of eligibility in July 2012 awarding the appellant 17 months and 18 days of educational benefits under the Post-9/11 GI Bill at the 100 percent level that were transferred to his spouse and children.  Later that month, the appellant initiated an appeal of the RO's determination, claiming that he was entitled to unreduced educational benefits to transfer to his dependents because he had not previously used any portion of his VA educational benefits.  

In November 2012, the RO issued a Statement of the Case explaining that available records showed that the appellant had previously used 30 months and 12 days of Montgomery GI Bill Selected Reserves benefits.  As a result, he only had 17 months and 18 days of educational benefits remaining to transfer to his dependents.  

In his January 2013 substantive appeal, the appellant indicated that, in an attempt to clarify the matter, he called the RO and was advised that VA had records of monthly $100 payments to the appellant beginning in 1986.  According to the appellant, however, the call was prematurely terminated, and he was unable to obtain full clarification.  He therefore requested a complete audit of his account as well as copies of documentation showing he had received 30 months and 12 days of Montgomery GI Bill Selected Reserves benefits.  A review of the record indicates that this has not yet been accomplished.  Indeed, it appears that this documentation has not yet been associated with the record on appeal, as pointed out by the appellant's representative.  See November 2015 written arguments.  

As noted, the RO's July 2012 decision granted the appellant educational assistance under Chapter 33 at the 100 percent rate and determined that he had 17 months and 18 days of full-time educational benefits remaining to transfer to his dependents.  The November 2012 Statement of the Case further indicated that the Appellant had used a total of 30 months and 12 days of entitlement under the Montgomery GI Bill - Selected Reserve (MGIB-SR).  However, the time period is not specified, nor does the Statement of the Case provide a detailed account as to how the figure was determined.  Without a more detailed accounting of how the 17 months and 18 days figure was reached, the appellant has not had notice and a fair opportunity.  Bernard v. Brown, 4 Vet. App. 384 (1993).




Accordingly, the case is REMANDED for the following action: 

1.  The AOJ should prepare an accounting regarding the appellant's use of VA educational benefits that reflects the dates of each period of school enrollment (and the amount of entitlement used during each period of enrollment) and that ends with the date on which the AOJ has determined that the appellant has 17 months and 18 days of entitlement remaining.  

The AOJ should provide a copy of the accounting to the appellant.  

If a detailed accounting is not possible, the AOJ should provide a full explanation of the reasons for this.

2.  If the determination regarding entitlement to educational benefits in excess of 17 months and 18 days under Chapter 33, Title 38 of the United States Code, remains adverse to the appellant, the AOJ should prepare a Supplemental Statement of the Case containing an explanation of the determination, to include a discussion of how the entitlement and its usage was calculated.  

The appellant and his representative should be provided with the Supplemental Statement of the Case and given the opportunity to respond.   The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




